DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 16/404,518 on February 24, 2022. Please note: Claims 1, 10 and 13 have been amended, claim 11 has been canceled. Claims 1-10 and 12-20 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. (US 20180061322 A1; Previously cited in the PTO-892 dated 02/12/2020), hereinafter Yim, in view of Lee (US 20110050676 A1), in further view of Takahara et al. (US 20070229447 A1; Previously cited in the PTO-892 dated 02/12/2020), hereinafter Takahra, and in further view of Lee (US 20130082910 A1; Previously cited in the PTO-892 dated 06/23/2021), hereinafter Lee-2.

Regarding Claim 1, Yim teaches:
A display device (FIGS. 1 and 2) comprising:
a display panel (110) comprising a plurality of pixels (101) (See FIG. 1);
a data driver (130) configured to provide a data signal to the plurality of pixels (See FIG. 1) (See paragraph [0033]);
a scan driver (120) configured to provide a scan signal to the plurality of pixels (See FIG. 1) (See paragraph [0033]);
a power controller (FIG. 2: 210 and 220) configured to provide a driving voltage (See FIG. 2: the Examiner is interpreting the voltage on the voltage line VLm as corresponding to a driving voltage) to the data driver and the scan driver (See paragraph [0030], last three lines; See paragraph [0042], lines 1-14; Therefore, when the driving voltage reaches DDDVH, as disclosed in paragraph [0042], the power controller is configured to provide the driving voltage on VLm to the data driver 130 and scan driver 120 as well as to the pixels), the driving voltage comprising: an analog driving voltage (See FIG. 3A: the driving voltage is continuously varied overtime and is therefore reasonably interpreted as being an analog driving voltage); and
a timing controller (FIGS. 1: 140) configured to generate a data control signal to control the data driver, a scan control signal to control the scan driver (See paragraph [0034], lines 1-5), and a power control signal to control the power controller (See paragraph [0034], lines 7 – last line; See paragraph [0041], lines 5– last line: The Examiner is interpreting the control signal used to separate the normal mode from the low-power mode as being a power control signal) based on an image data (See paragraph [0034], lines 5-7: the Examiner is interpreting the data signal that is transferred to the data driver 130 as being image data. Furthermore, the Examiner is interpreting the controlling of the power controller as being based on the image data because in order to operate in either the normal or low-power mode, image data needs to be sent to the data driver) and a control signal (See paragraph [0047]: the Examiner is interpreting the vertical synchronization signal as corresponding to a control signal, which is used to determine normal and low-power modes), 
wherein the power controller is configured to determine a transient time (See annotated FIG. 8 below: the illustrated transient time, which is determined based on Tt) (See paragraph [0071]) of the analog driving voltage being determined considering a current of the display device (See paragraph [0049], lines 1-8 and paragraph [0071]: therefore the length of the transient time is determined based on a current supplied to the display device via the switch 212), wherein the transient time of the analog driving voltage starts when a driving frequency of the display device changes from a first frequency to a second frequency (See paragraph [0047]) and during which the driving voltage is changed from a first voltage level to a second voltage level based on the power control signal (See annotated FIG. 8 below: the driving voltage is changed from a first voltage level DDVDH to a second voltage level ELVDD based on the power control signal), wherein an image with luminance is to be displayed during an entire duration of the transient time of the analog driving voltage (See paragraph [0031]: images are displayed in the normal and low-power modes; See FIG. 3A: during Tt the image has luminance as illustrated by the brightness. Therefore, the image has brightness during the transient time illustrated in annotated FIG. 8 below), and wherein the driving voltage remains at the first voltage level prior to a starting point of the transient time of the analog driving voltage and remains at the second voltage level from an end point of the transient time of the analog driving voltage until a starting point of a next transient time of the analog driving voltage (See annotated FIG. 8 below: the driving voltage remains at the first voltage level DDVDH prior to a starting point of the transient time and remains at the second voltage level ELVDD from an end point of the transient time until a starting point of a next transient time (when switch again from a normal mode to a low power mode again, as illustrated, for example, in FIG. 8)).

    PNG
    media_image1.png
    552
    556
    media_image1.png
    Greyscale

Yim does not explicitly teach (see elements emphasized in italics):
the driving voltage comprising: at least one of a gamma voltage or a common voltage; and
wherein the power controller is configured to determine a transient time of the gamma voltage and the common voltage based on a peripheral temperature of the display device, a transient time of the analog driving voltage being determined considering an inrush current of the display device.
However, in the same field of endeavor, display apparatuses (Lee, paragraph [0003]), Lee teaches:
	A driving voltage comprising: at least one of a gamma voltage or a common voltage (See FIG. 4: Vref2 corresponds to a driving voltage comprising a gamma voltage; See paragraph [0042]); and
	wherein a power controller (FIG. 5: 422) is configured to determine a transient time (See FIG. 7: T_dimming) of the gamma voltage based on a peripheral temperature of the display device (See paragraph [0044]; See paragraph [0134], lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Yim) so the driving voltage comprises: at least one of a gamma voltage or a common voltage; and wherein the power controller is configured to determine a transient time of the gamma voltage based on a peripheral temperature of the display device (as taught by Lee). This would be accomplished by including 422 in FIG. 4 of Lee in the power controller taught by Yim so that the gamma voltage Vref2 is generated by the power controller of Yim. Doing so would reduce power consumption by reducing the driving voltage but to also prevent, or reduce, a reduction in brightness and a change in color coordinates (See Lee, paragraph [0034]).
Yim in view of Lee does not explicitly teach (see elements emphasized in italics):
wherein the power controller is configured to determine a transient time of the common voltage based on a peripheral temperature of the display device, a transient time of the analog driving voltage being determined considering an inrush current of the display device.
However, in the same field of endeavor, display devices (Takahara, paragraph [0002]), Takahara teaches:
	A driving voltage comprising: at least one of a gamma voltage or a common voltage (See FIG. 29: VCOM generated by 290; See paragraph [0105]); and
	wherein a power controller (FIG. 29: 291) is configured to determine a transient time (t4) of the common voltage based on a peripheral temperature of the display device (See paragraph [0156], disclosing a peripheral temperature of the display device; See paragraph [0305], disclosing how the transient time t4 of VCOM is determined based on the panel temperature, as shown in FIGS. 30 and 31).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Yim in view of Lee) so the power controller is configured to determine a transient time of the common voltage based on a peripheral temperature of the display device (as taught by Takahara). Doing so would allow for the transient time to be set in accordance with the response time of the liquid crystal molecules (See Takahra, paragraph [0145]).
Yim in view of Lee, and in further view of Takahara does not explicitly teach (see elements emphasized in italics):
a transient time of the analog driving voltage being determined considering an inrush current of the display device.
However, in the same field of endeavor, display devices (Lee-2, paragraph [0003]), Lee-2 teaches:
	A power controller (FIG. 1: 50) is configured to determine a transient time of a driving voltage (VDDEL) (See paragraph [0066], disclosing a soft start time Tss) (See FIG. 13) considering on an inrush current of the display device (See paragraph [0028]: the power generator performs a soft start in order to reduce an inrush current. Therefore, the operation in FIG. 13 is based on the inrush current).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Yim in view of Lee, and in further view of Takahara) so the power controller is configured to determine a transient time of the analog driving voltage being determined considering an inrush current of the display device (as taught by Lee-2). Doing so would prevent a malfunction of circuit components due to an inrush current (See Lee-2, paragraph [0028]).

Regarding Claim 4, Yim in view of Lee, in further view of Takahara, and in further view of Lee-2 teaches all of the elements of the claimed invention, as stated above. Furthermore, Yim teaches:
The display device of claim 1, wherein the power controller is driven in a first driving mode during which the transient time of the analog driving voltage is uniformly maintained or a second driving mode during which the transient time of the analog driving voltage is changed based on the power control signal (See paragraph [0049], lines 1-8; See paragraph [0071], last five lines: A first driving mode corresponds to the length of Tt being uniformly maintained and a second driving mode corresponds to the length of Tt being changed).

Regarding Claim 5, Yim in view of Lee, in further view of Takahara, and in further view of Lee-2 teaches all of the elements of the claimed invention, as stated above. Furthermore, Yim teaches:
The display device of claim 4, wherein the power controller is driven in the first driving mode based on the power control signal from the timing controller (See paragraph [0034], lines 7 – last line; See paragraph [0041], lines 5– last line), and
wherein the power controller is configured to change a voltage level of the driving voltage at a first transient speed in the first driving mode (See paragraph [0049], lines 1-8; See paragraph [0071], last five lines; See paragraph [0070], last ten lines; See FIG. 3A the slope of the driving voltage during the transient time corresponds to a first transient speed in the first driving mode).

Regarding Claim 6, Yim in view of Lee, in further view of Takahara, and in further view of Lee-2  teaches all of the elements of the claimed invention, as stated above. Furthermore, Yim teaches:
The display device of claim 5, wherein the power controller is driven in the second driving mode based on the power control signal from the timing controller (See paragraph [0034], lines 7 – last line; See paragraph [0041], lines 5– last line) when the driving frequency of the display device is changed (See paragraph [0047]; See FIG. 3: the second driving mode occurs when switching from normal to low-power mode, and thus when the driving frequency of the display device is changed), and wherein the power controller is configured to change the voltage level of the driving voltage from the first voltage level to the second voltage level at a second transient speed faster than the first transient speed in the second driving mode (See paragraph [0070], last ten lines; See FIG. 8: Tt: the slope of the driving voltage during the transient time corresponds to a second transient speed faster than the first transient speed).

Regarding Claim 7, Yim in view of Lee, in further view of Takahara, and in further view of Lee-2  teaches all of the elements of the claimed invention, as stated above. Furthermore, Yim teaches:
The display device of claim 5, wherein the power controller is driven in the second driving mode based on the power control signal from the timing controller (See paragraph [0034], lines 7 – last line; See paragraph [0041], lines 5– last line) when the display device turns on (See FIG. 3A: in order to operate in the manner shown, the display device needs to be turned on. Therefore, the power controller is driven in the second driving mode when the display device turns on), and
wherein the power controller is configured to change the voltage level of the driving voltage from the first voltage level to the second voltage level at a third transient speed slower than the first transient speed in the second driving mode (See paragraph [0049], lines 1-8; See paragraph [0071], last five lines; See paragraph [0070], last ten lines; See paragraph [0072]; Therefore, since the conversion time Tt can be lengthened to be slower than the time depicted in FIG. 3A, the power controller is configured to change the voltage level of the driving voltage from the first voltage level to the second voltage level at a third transient speed slower than the first transient speed in the second driving mode).

Regarding Claim 8, Yim in view of Lee, in further view of Takahara, and in further view of Lee-2  teaches all of the elements of the claimed invention, as stated above. Furthermore, Yim teaches:
The display device of claim 5, wherein the power controller is driven in the second driving mode based on the power control signal from the timing controller (See paragraph [0034], lines 7 – last line; See paragraph [0041], lines 5– last line) when gamma voltages of the display device are changed (See paragraph [0031]; Therefore, as shown in FIG. 3A, when changing from normal to low-power mode, the different image frames are displayed, which requires gamma voltages of the display device to change to display new images), and
wherein the power controller is configured to change the voltage level of the driving voltage from the first voltage level to the second voltage level at a third transient speed slower than the first transient speed in the second driving mode (See paragraph [0049], lines 1-8; See paragraph [0071], last five lines; See paragraph [0070], last ten lines; See paragraph [0072]; Therefore, since the conversion time Tt can be lengthened to be slower than the time depicted in FIG. 3A, the power controller is configured to change the voltage level of the driving voltage from the first voltage level to the second voltage level at a third transient speed slower than the first transient speed in the second driving mode).

Regarding Claim 9, Yim in view of Lee, in further view of Takahara, and in further view of Lee-2 teaches all of the elements of the claimed invention, as stated above. Furthermore, Yim teaches:
The display device of claim 5, wherein the power controller is driven in the second driving mode based on the power control signal from the timing controller (See paragraph [0034], lines 7 – last line; See paragraph [0041], lines 5– last line) when the image data having a set or predetermined pattern is provided (See paragraph [0031]; Therefore, as shown in FIG. 3A, when changing from normal to low-power mode, the image data has a set or predetermined pattern based on the driving frequency), and
wherein the power controller is configured to change the voltage level of the driving voltage from the first voltage level to the second voltage level at a third transient speed slower than the first transient speed in the second driving mode (See paragraph [0049], lines 1-8; See paragraph [0071], last five lines; See paragraph [0070], last ten lines; See paragraph [0072]; Therefore, since the conversion time Tt can be lengthened to be slower than the time depicted in FIG. 3A, the power controller is configured to change the voltage level of the driving voltage from the first voltage level to the second voltage level at a third transient speed slower than the first transient speed in the second driving mode).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yim in view of Lee, in further view of Takahara, and in further view of Lee-2 as applied to claim 1 above, and further in view of Oh et al. (US 20150255042 A1), hereinafter Oh, and Lee et al. (US 20170098410 A1), hereinafter Lee-3.

Regarding Claim 2, Yim in view of Lee, in further view of Takahara, and in further view of Lee-2 teaches all of the elements of the claimed invention, as stated above. Furthermore, Yim teaches:
The display device of claim 1, wherein the power controller selects one of a plurality of transient speeds of the driving voltage corresponding to a mode based on the power control signal (See paragraph [0049], lines 1-8; See paragraph [0071], last five lines; See paragraph [0070], last ten lines; Therefore, by varying the length of Tt, the power controller selects one of a plurality of transient speeds of the driving voltage corresponding to a mode (normal or low-power mode) based on the power control signal).
	Yim in view of Lee, in further view of Takahara, and in further view of Lee-2 does not explicitly teach:
the power controller is configured to store a plurality of transient speeds of the driving voltage corresponding to a bit.
However, in the same field of endeavor, display devices (Oh, Abstract), Oh teaches:
storing a plurality of bias options corresponding to a bit indicating a mode (See paragraph [0043]).
Furthermore, in the same field of endeavor, display devices (Lee-3, Abstract), Lee-3 teaches:
A power controller (See FIG. 1: the Examiner is interpreting the combination of 180, 120 and 130 as being a power controller) is configured to store a plurality of transient speeds of a driving voltage (See paragraph [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display (as taught by Yim in view of Lee, in further view of Takahara, and in further view of Lee-2) so the power controller is configured to store a plurality of transient speeds of the driving voltage corresponding to a bit (according to the teachings of Oh and Lee-3). Specifically, it would have been obvious to implement both the bit indicating a mode taught by Oh to indicate the mode taught by Yim in view of Lee, and in further view of Lee-2, and the power controller configured to store a plurality of transient speeds of a driving voltage, as taught by Lee-3, resulting in the plurality of transient speeds of the driving voltage being stored corresponding to a bit indicating the mode. Doing so would have allowed for the bit to be used to indicate a power mode (See Oh, paragraph [0043]) the power controller to perform the transient speed selection using a look-up table (See Oh, paragraph [0069]).

Regarding Claim 3, Yim in view of Lee, in further view of Takahara, in further view of Lee-2, and in further view of Oh and Lee-3 teaches all of the elements of the claimed invention, as stated above. Furthermore, Yim teaches:
The display device of claim 2, wherein the power controller is configured to change the driving voltage from the first voltage level to the second voltage level at a selected transient speed (See paragraph [0049], lines 1-8; See paragraph [0071], last five lines; See paragraph [0070], last ten lines; Therefore, by varying the length of Tt, the power controller is configured to change the driving voltage from the first voltage level to the second voltage level at a selected transient speed).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yim in view of Lee, in further view of Takahara, and in further view of Lee-2 as applied to claim 9 above, and further in view of Hayakawa et al. (US 20110175895 A1), hereinafter Hayakawa.

Regarding Claim 10, Yim in view of Lee, in further view of Takahara, and in further view of Lee-2 teaches all of the elements of the claimed invention, as stated above. Furthermore, Yim teaches:
The display device of claim 9, wherein the power controller is driven in the second driving mode based on the power control signal from the timing controller (See paragraph [0034], lines 7 – last line; See paragraph [0041], lines 5– last line), and
wherein the power controller is configured to change the voltage level of the driving voltage from the first voltage level to the second voltage level at the third transient speed slower than the first transient speed in the second driving mode (See paragraph [0049], lines 1-8; See paragraph [0071], last five lines; See paragraph [0070], last ten lines; See paragraph [0072]; Therefore, since the conversion time Tt can be lengthened to be slower than the time depicted in FIG. 3A, the power controller is configured to change the voltage level of the driving voltage from the first voltage level to the second voltage level at the third transient speed slower than the first transient speed in the second driving mode).
Yim in view of Lee, in further view of Takahara, and in further view of Lee-2 does not explicitly teach (see elements emphasized in italics):
wherein the timing controller is configured to provide the power control signal to the power controller based on the peripheral temperature of the display device.
However, in the same field of endeavor, display devices (Hayakawa, Abstract), Hayakawa teaches:
	Providing a power control signal (CTL2) to a power controller (113) based on a peripheral temperature of a display device (See paragraph [0044]; See paragraph [0134], lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Yim in view of Lee, in further view of Takahara, and in further view of Lee-2) so the timing controller is configured to provide the power control signal to the power controller based on the peripheral temperature of the display device (as taught by Hayakawa). In other words it would have been obvious for the timing controller to use the power control signal to control the length of the period from the stop to the restart of the supply of the driving voltage from the power controller, according to the teachings of Hayakawa. Doing so would reduce adverse effects on display images even in the case where electric characteristics of a transistor fluctuate due to the temperature (See Hayakawa, paragraph [0133]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yim in view of Lee, in further view of Takahara, and in further view of Lee-2as applied to claim 1 above, and further in view of Park et al. (US 20170148390 A1), hereinafter Park.

Regarding Claim 12, Yim in view of Lee, in further view of Takahara, and in further view of Lee-2 teaches all of the elements of the claimed invention, as stated above. Furthermore, Yim in view of Lee, in further view of Takahara, and in further view of Lee-2 teaches:
The display device of claim 1, wherein the driving voltage comprises a common voltage (See Takahara, FIG. 29: VCOM generated by 290; See Takahara, paragraph [0105]).
Yim in view of Lee, in further view of Takahara, and in further view of Lee-2 does not explicitly teach:
the driving voltage comprises the common voltage to the data driver.
However, in the same field of endeavor, display devices (Park, paragraph [0003]), Park teaches:
	A driving voltage (See FIG. 7: the driving voltages generated by 140) comprises a common voltage to a data driver (130) (See FIG. 7: GND corresponds to a common voltage provided to 130).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Yim in view of Lee, in further view of Takahara, and in further view of Lee-2) so the driving voltage comprises the common voltage to the data driver (as taught by Park). This would be achieved by configuring the power controller taught by Yim to provide the common voltage (the ground voltage applied to ELVSS in FIG. 4) to the data driver. Doing so would allow for the power controller to generate the voltages needed for the data driver to operate, by reusing the common voltage used for the pixels (See Park, paragraph [0065]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yim in view of Lee, in further view of Takahara, in further view of Lee-2, and in further view of Lee-3.

Regarding Claim 13, Yim teaches:
An electronic device comprising a display device (FIGS. 1 and 2), the display device comprising:
a display panel (110) comprising a plurality of pixels (101) (See FIG. 1);
a data driver (130) configured to provide a data signal to the plurality of pixels (See FIG. 1) (See paragraph [0033]);
a scan driver (120) configured to provide a scan signal to the plurality of pixels (See FIG. 1) (See paragraph [0033]);
a power controller (FIG. 2: 210 and 220) configured to provide a driving voltage (See FIG. 2: the Examiner is interpreting the voltage on the voltage line VLm as corresponding to a driving voltage) to the data driver and the scan driver (See paragraph [0030], last three lines; See paragraph [0042], lines 1-14; Therefore, when the driving voltage reaches DDDVH, as disclosed in paragraph [0042], the power controller is configured to provide the driving voltage on VLm to the data driver 130 and scan driver 120 as well as to the pixels), the driving voltage comprising: an analog driving voltage (See FIG. 3A: the driving voltage is continuously varied overtime and is therefore reasonably interpreted as being an analog driving voltage); and
a timing controller (FIGS. 1: 140) configured to generate a data control signal to control the data driver, a scan control signal to control the scan driver (See paragraph [0034], lines 1-5), and a power control signal to control the power controller (See paragraph [0034], lines 7 – last line; See paragraph [0041], lines 5– last line: The Examiner is interpreting the control signal used to separate the normal mode from the low-power mode as being a power control signal) based on an image data (See paragraph [0034], lines 5-7: the Examiner is interpreting the data signal that is transferred to the data driver 130 as being image data. Furthermore, the Examiner is interpreting the controlling of the power controller as being based on the image data because in order to operate in either the normal or low-power mode, image data needs to be sent to the data driver) and a control signal (See paragraph [0047]: the Examiner is interpreting the vertical synchronization signal as corresponding to a control signal, which is used to determine normal and low-power modes), amd
wherein the power controller is configured to determine a transient time (See annotated FIG. 8 below: the illustrated transient time, which is determined based on Tt) (See paragraph [0071]) of the analog driving voltage being determined considering a current of the display device (See paragraph [0049], lines 1-8 and paragraph [0071]: therefore the length of the transient time is determined based on a current supplied to the display device via the switch 212), wherein the transient time of the analog driving voltage starts when a driving frequency of the display device changes from a first frequency to a second frequency (See paragraph [0047]) and during which the driving voltage is changed from a first voltage level to a second voltage level based on the power control signal (See annotated FIG. 8 below: the driving voltage is changed from a first voltage level DDVDH to a second voltage level ELVDD based on the power control signal), wherein an image with luminance is to be displayed during an entire duration of the transient time of the analog driving voltage (See paragraph [0031]: images are displayed in the normal and low-power modes; See FIG. 3A: during Tt the image has luminance as illustrated by the brightness. Therefore, the image has brightness during the transient time illustrated in annotated FIG. 8 below), and wherein the driving voltage remains at the first voltage level prior to a starting point of the transient time of the analog driving voltage and remains at the second voltage level from an end point of the transient time of the analog driving voltage until a starting point of a next transient time of the analog driving voltage (See annotated FIG. 8 below: the driving voltage remains at the first voltage level DDVDH prior to a starting point of the transient time and remains at the second voltage level ELVDD from an end point of the transient time until a starting point of a next transient time (when switch again from a normal mode to a low power mode again, as illustrated, for example, in FIG. 8)).

    PNG
    media_image1.png
    552
    556
    media_image1.png
    Greyscale

Yim does not explicitly teach (see elements emphasized in italics):
a processor to control the display device;
the driving voltage comprising: at least one of a gamma voltage or a common voltage; and
wherein the power controller is configured to determine a transient time of the gamma voltage and the common voltage based on a peripheral temperature of the display device, a transient time of the analog driving voltage being determined considering an inrush current of the display device.
However, in the same field of endeavor, display apparatuses (Lee, paragraph [0003]), Lee teaches:
	A driving voltage comprising: at least one of a gamma voltage or a common voltage (See FIG. 4: Vref2 corresponds to a driving voltage comprising a gamma voltage; See paragraph [0042]); and
	wherein a power controller (FIG. 5: 422) is configured to determine a transient time (See FIG. 7: T_dimming) of at least one of the gamma voltage or the common voltage based on temperature data (See paragraph [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Yim) so the driving voltage comprises: at least one of a gamma voltage or a common voltage; and wherein the power controller is configured to determine a transient time of at least one of the gamma voltage or the common voltage based on temperature data (as taught by Lee). This would be accomplished by including 422 in FIG. 4 of Lee in the power controller taught by Yim so that the gamma voltage Vref2 is generated by the power controller of Yim. Doing so would reduce power consumption by reducing the driving voltage but to also prevent, or reduce, a reduction in brightness and a change in color coordinates (See Lee, paragraph [0034]).
Yim in view of Lee does not explicitly teach (see elements emphasized in italics):
a processor to control the display device;
wherein the power controller is configured to determine a transient time of the gamma voltage and the common voltage based on a peripheral temperature of the display device, wherein the power controller is configured to determine a transient time of the analog driving voltage being determined considering an inrush current of the display device.
However, in the same field of endeavor, display devices (Takahara, paragraph [0002]), Takahara teaches:
	A driving voltage comprising: at least one of a gamma voltage or a common voltage (See FIG. 29: VCOM generated by 290; See paragraph [0105]); and
	wherein a power controller (FIG. 29: 291) is configured to determine a transient time (t4) of the common voltage based on a peripheral temperature of the display device (See paragraph [0156], disclosing a peripheral temperature of the display device; See paragraph [0305], disclosing how the transient time t4 of VCOM is determined based on the panel temperature, as shown in FIGS. 30 and 31).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Yim in view of Lee) so the power controller is configured to determine a transient time of the common voltage based on a peripheral temperature of the display device (as taught by Takahara). Doing so would allow for the transient time to be set in accordance with the response time of the liquid crystal molecules (See Takahra, paragraph [0145]).
Yim in view of Lee, and in further view of Takahara does not explicitly teach (see elements emphasized in italics):
a processor to control the display device;
a transient time of the analog driving voltage being determined considering an inrush current of the display device.
However, in the same field of endeavor, display devices (Lee-2, paragraph [0003]), Lee-2 teaches:
	A power controller (FIG. 1: 50) is configured to determine a transient time of a driving voltage (VDDEL) (See paragraph [0066], disclosing a soft start time Tss) (See FIG. 13) considering on an inrush current of the display device (See paragraph [0028]: the power generator performs a soft start in order to reduce an inrush current. Therefore, the operation in FIG. 13 is based on the inrush current).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Yim in view of Lee, and in further view of Takahara) so the power controller is configured to determine a transient time of the analog driving voltage being determined considering an inrush current of the display device (as taught by Lee-2). Doing so would prevent a malfunction of circuit components due to an inrush current (See Lee-2, paragraph [0028]).
Yim in view of Lee, in further view of Takahara, and in further view of Lee-2 does not explicitly teach:
a processor to control the display device.
However, in the same field of endeavor, display devices (Lee-3, Abstract), Lee-3 teaches:
An electronic device comprising a display device (FIG. 1) and a processor (120) to control the display device (FIG. 1) (See paragraph [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display (as taught by Yim in view of Lee, in further view of Takahara, and in further view of Lee-2) by including a processor controlling the display device (as taught by Lee-3). Doing so would have allowed for the processor to adjust the driving voltage additionally according to reception rate information (See Lee-3, paragraph [0053]).

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yim in view of Lee, in further view of Takahara, in further view of Lee-2, and in further view of Lee-3 as applied to claim 13 above, and further in view of Oh and Lee-3.

Regarding Claim 14, Yim in view of Lee, in further view of Takahara, in further view of Lee-2, and in further view of Lee-3 teaches all of the elements of the claimed invention, as stated above. Furthermore, Yim teaches:
The electronic device of claim 13, wherein the power controller selects one of a plurality of transient speeds of the driving voltage corresponding to a mode based on the power control signal (See paragraph [0049], lines 1-8; See paragraph [0071], last five lines; See paragraph [0070], last ten lines; Therefore, by varying the length of Tt, the power controller selects one of a plurality of transient speeds of the driving voltage corresponding to a mode (normal or low-power mode) based on the power control signal).
	Yim in view of Lee, in further view of Takahara, in further view of Lee-2, and in further view of Lee-3 as combined above does not explicitly teach:
the power controller is configured to store a plurality of transient speeds of the driving voltage corresponding to a bit.
However, in the same field of endeavor, display devices (Oh, Abstract), Oh teaches:
storing a plurality of bias options corresponding to a bit indicating a mode (See paragraph [0043]).
Furthermore, Lee-3 teaches:
A power controller (See FIG. 1: the Examiner is interpreting the combination of 180, 120 and 130 as being a power controller) is configured to store a plurality of transient speeds of a driving voltage (See paragraph [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display (as taught by Yim in view of Lee, in further view of Takahara, in further view of Lee-2, and in further view of Lee-3 as combined above) so the power controller is configured to store a plurality of transient speeds of the driving voltage corresponding to a bit (according to the teachings of Oh and Lee-3). Specifically, it would have been obvious to implement both the bit indicating a mode taught by Oh to indicate the mode taught by Yim in view of Lee, in further view of Takahara, in further view of Lee-2, and in further view of Lee-3 as combined above, and the power controller configured to store a plurality of transient speeds of a driving voltage, as taught by Lee-3, resulting in the plurality of transient speeds of the driving voltage being stored corresponding to a bit indicating the mode. Doing so would have allowed for the bit to be used to indicate a power mode (See Oh, paragraph [0043]) the power controller to perform the transient speed selection using a look-up table (See Oh, paragraph [0069]).

Regarding Claim 15, Yim in view of Lee, in further view of Takahara, in further view of Lee-2, and in further view of Lee-3 as combined above, and in view of Oh and Lee-3 teaches all of the elements of the claimed invention, as stated above. Furthermore, Yim teaches:
The electronic device of claim 14, wherein the power controller is configured to change the driving voltage from the first voltage level to the second voltage level at a selected transient speed (See paragraph [0049], lines 1-8; See paragraph [0071], last five lines; See paragraph [0070], last ten lines; Therefore, by varying the length of Tt, the power controller is configured to change the driving voltage from the first voltage level to the second voltage level at a selected transient speed).

Regarding Claim 16, Yim in view of Lee, in further view of Takahara, in further view of Lee-2, and in further view of Lee-3 teaches all of the elements of the claimed invention, as stated above. Furthermore, Yim teaches:
The electronic device of claim 13, wherein the power controller is configured to select one of a first transient speed, a second transient speed, and a third transient speed corresponding to a mode based on the power control signal (See paragraph [0049], lines 1-8; See paragraph [0071], last five lines; See paragraph [0070], last ten lines; Therefore, by varying the length of Tt, the power controller is configured to select one of a first transient speed, a second transient speed, and a third transient speed based on the power control signal).
	Yim in view of Lee, in further view of Takahara, in further view of Lee-2, and in further view of Lee-3 as combined above does not explicitly teach:
the power controller is configured to store a first transient speed of the driving voltage corresponding to a bit, a second transient speed faster than the first transient speed, and a third transient speed slower than the first transient speed.
However, in the same field of endeavor, display devices (Oh, Abstract), Oh teaches:
storing a plurality of bias options corresponding to a bit indicating a mode (See paragraph [0043]).
Furthermore, Lee-3 teaches:
A power controller (See FIG. 1: the Examiner is interpreting the combination of 180, 120 and 130 as being a power controller) is configured to store a plurality of transient speeds of a driving voltage (See paragraph [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Yim in view of Lee, in further view of Takahara, in further view of Lee-2, and in further view of Lee-3 as combined above) so the power controller is configured to store the first transient speed of the driving voltage corresponding to a bit, the second transient speed, and the third transient speed (according to the teachings of Oh and Lee-3). Specifically, it would have been obvious to implement both the bit indicating a mode taught by Oh to indicate the mode taught by Yim in view of Lee, in further view of Takahara, in further view of Lee-2, and in further view of Lee-3 as combined above, and the power controller configured to store a plurality of transient speeds of a driving voltage, as taught by Lee-3, resulting in the first, second and third transient speeds of the driving voltage being stored corresponding to a bit indicating the mode. Doing so would have allowed for the bit to be used to indicate a power mode (See Oh, paragraph [0043]) the power controller to perform the transient speed selection using a look-up table (See Oh, paragraph [0069]).

Regarding Claim 17, Yim in view of Lee, in further view of Takahara, in further view of Lee-2, and in further view of Lee-3 as combined above, and in view of Oh and Lee-3 teaches all of the elements of the claimed invention, as stated above. Furthermore, Yim teaches:
The electronic device of claim 16, wherein the power controller is configured to change a voltage level of the driving voltage at the first transient speed in a first driving mode during which a transient speed of a driving speed is uniformly maintained (See paragraph [0049], lines 1-8; See paragraph [0071], last five lines: A first driving mode corresponds to the length of Tt being uniformly maintained).

Regarding Claim 18, Yim in view of Lee, in further view of Takahara, in further view of Lee-2, and in further view of Lee-3 as combined above, and in view of Oh and Lee-3 teaches all of the elements of the claimed invention, as stated above. Furthermore, Yim teaches:
The electronic device of claim 16, wherein the power controller is driven in a second driving mode during which the transient time of the analog driving voltage is changed based on the power control signal from the timing controller (See paragraph [0034], lines 7 – last line; See paragraph [0041], lines 5– last line) when the driving frequency of the display device is changed (See paragraph [0047]; See FIG. 3: the second driving mode occurs when switching from normal to low-power mode, and thus when the driving frequency of the display device is changed), and
wherein the power controller is configured to change a voltage level of the driving voltage from the first voltage level and the second voltage level at the second transient speed in the second driving mode (See paragraph [0070], last ten lines; See FIG. 8: Tt: the slope of the driving voltage during Tt corresponds to a second transient speed).

Regarding Claim 19, Yim in view of Lee, in further view of Takahara, in further view of Lee-2, and in further view of Lee-3 as combined above, and in view of Oh and Lee-3 teaches all of the elements of the claimed invention, as stated above. Furthermore, Yim teaches:
The electronic device of claim 16, wherein the power controller is driven in a second driving mode during which the transient time of the analog driving voltage is changed based on the power control signal from the timing controller (See paragraph [0034], lines 7 – last line; See paragraph [0041], lines 5– last line) when the display device turns on(See FIG. 3A: in order to operate in the manner shown, the display device needs to be turned on. Therefore, the power controller is driven in the second driving mode when the display device turns on), and
wherein the power controller is configured to change a voltage level of the driving voltage from the first voltage level to the second voltage level at the third transient speed in the second driving mode (See paragraph [0049], lines 1-8; See paragraph [0071], last five lines; See paragraph [0070], last ten lines; See paragraph [0072]; Therefore, since the conversion time Tt can be lengthened to be slower than the time depicted in FIG. 3A, the power controller is configured to change the voltage level of the driving voltage from the first voltage level to the second voltage level at a third transient speed in the second driving mode).

Regarding Claim 20, Yim in view of Lee, in further view of Takahara, in further view of Lee-2, and in further view of Lee-3 as combined above, and in view of Oh and Lee-3 teaches all of the elements of the claimed invention, as stated above. Furthermore, Yim teaches:
The electronic device of claim 16, wherein the power controller is driven in a second driving mode during which the transient time of the analog driving voltage is changed based on the power control signal from the timing controller (See paragraph [0034], lines 7 – last line; See paragraph [0041], lines 5– last line) when gamma voltages of the display device are changed (See paragraph [0031]; Therefore, as shown in FIG. 3A, when changing from normal to low-power mode, the different image frames are displayed, which requires gamma voltages of the display device to change to display new images), and
wherein the power controller is configured to change a voltage level of the driving voltage from the first voltage level to the second voltage level at the third transient speed in the second driving mode (See paragraph [0049], lines 1-8; See paragraph [0071], last five lines; See paragraph [0070], last ten lines; See paragraph [0072]; Therefore, since the conversion time Tt can be lengthened to be slower than the time depicted in FIG. 3A, the power controller is configured to change the voltage level of the driving voltage from the first voltage level to the second voltage level at a third transient speed in the second driving mode).

Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are moot on the grounds of new rejections and not persuasive in part.
	Applicant argues the following (Remarks, page 11): “However, the cited portions of Lee appear to be completely silent regarding "wherein the power controller is configured to determine a transient time of the gamma voltage and the common voltage based on a peripheral temperature of the display device" (emphasis added) in combination with other terms and features of claim 1, as amended independent claim 1 now recites”. The Examiner disagrees in part. Specifically, as discussed in the above rejections, the Examiner submits that Lee teaches: wherein a power controller (FIG. 5: 422) is configured to determine a transient time (See FIG. 7: T_dimming) of the gamma voltage based on a peripheral temperature of the display device (See paragraph [0044]; See paragraph [0134], lines 1-5). Furthermore, these arguments are respectfully moot on the grounds of new rejections. Specifically, Takahara has been introduced to render the amended limitations that are not taught by Lee obvious, such that the combination of references in the above rejections renders the independent claims as a whole obvious.
For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692